Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent Application 15/894,408, filed on 02/12/2018. Claims 45, 47-49 and 50 are currently pending in the instant application. 
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 03/22/2022), Applicants filed a response and an amendment on 07/19/2022, amending claims 45, 47, 49 and 50, and canceling claim 46 is acknowledged. 
Claims 45, 47-49 and 50 are present for examination.

Applicants' arguments filed on 07/19/2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.


Withdrawn-Specification Objection
The previous objection of the Specification for lengthy abstract, is withdrawn in view of Applicant’s amendment to the Abstract of the Specification and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of Claim 46 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

The previous rejection of Claims 45-50 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.  

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 45-50 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 45-50 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Diep et al. (Use of Lactobacilli and their pheromone-based regulatory mechanism in gene expression and drug delivery, Cur Pharmaceutical Biotechnol, 2009, 10: 62-73, see IDS), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David L. Provence, applicants’ representative on 08/01/2022. 

Amend the claim(s) as shown below:
45. (Currently amended) A system comprising: (a) a genetically modified microbe, wherein the genetically modified microbe is a lactic acid bacteria, a member of a family Clostridiaceae, member of a family Bifidobacteriaceae, or an Enterobacteria; (b) a first polynucleotide comprising a coding region operably linked to a first promoter, wherein expression of the coding region by the first promoter is inhibited by a modulator polypeptide bound to the first promoter and preventing expression of the operably linked coding region and activated by a modulating agent, and wherein the coding region encodes an antimicrobial peptide; and (c) a second polynucleotide comprising a second coding region operably linked to a second promoter, wherein the second coding region encodes the modulator polypeptide.

Allowable Subject Matter
	Claims 45, 47-49 and 50 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a system comprising: (a) a genetically modified microbe, wherein the genetically modified microbe is a lactic acid bacteria, a member of a family Clostridiaceae, member of a family Bifidobacteriaceae, or an Enterobacteria; (b) a first polynucleotide comprising a coding region operably linked to a first promoter, wherein expression of the coding region by the first promoter is inhibited by a modulator polypeptide bound to the first promoter and preventing expression of the operably linked coding region and activated by a modulating agent, and wherein the coding region encodes an antimicrobial peptide; and (c) a second polynucleotide comprising a second coding region operably linked to a second promoter, wherein the second coding region encodes the modulator polypeptide. The prior art does not teach a system comprising: (a) a genetically modified microbe, wherein the genetically modified microbe is a lactic acid bacteria, a member of a family Clostridiaceae, member of a family Bifidobacteriaceae, or an Enterobacteria; (b) a first polynucleotide comprising a coding region operably linked to a first promoter, wherein expression of the coding region by the first promoter is inhibited by a modulator polypeptide bound to the first promoter and preventing expression of the operably linked coding region and activated by a modulating agent, and wherein the coding region encodes an antimicrobial peptide; and (c) a second polynucleotide comprising a second coding region operably linked to a second promoter, wherein the second coding region encodes the modulator polypeptide, in view of Applicants amendment to the claims, current Examiner’s amendment and persuasive arguments. The closest prior art is Diep et al. Use of Lactobacilli and their pheromone-based regulatory mechanism in gene expression and drug delivery, Cur Pharmaceutical Biotechnol, 2009, 10: 62-73. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656